MEMORANDUM OF DECISION.
Sharol G., mother of Bobbi Jo S., Myron William H., Jr., Jonathan G., and Danielle G., appeals from a judgment of the District Court (Skowhegan) terminating her parental rights. On appeal, she argues that the termination order is not supported by clear and convincing evidence and that the District Court abused its discretion in reopening the hearing to permit the Department of Human Services to present evidence concerning its compliance with the notice requirements of 22 M.R.S.A. § 4041(2)(B) (Supp.1987).
Examining the evidence in the light most favorable to the prevailing party we conclude that the record sufficiently supports the factfinder’s conclusion that the statutory requirements for termination of parental rights were proved to a high degree of probability. See In re Maria C., 527 A.2d 318, 319 (Me.1987); In re John Joseph V., 500 A.2d 628, 629 (Me.1985). Based on a review of the record below, we also conclude that the District Court did not abuse its discretion in reopening the hearing. See M.R.Civ.P. 43(j); State v. White, 460 A.2d 1017, 1023 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.